department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 gl-125039-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel omaha from lawrence h schattner chief branch collection bankruptcy summonses subject settoff of postpetition refunds this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent you asked us to review your proposed memorandum discussing whether the internal_revenue_service service must turn over to the chapter trustee a refund for a tax period ending after a chapter bankruptcy petition was filed but before the case was converted to chapter and whether the service may setoff a post-petition refund against a pre-petition tax_liability we agree with your conclusion that an asset acquired after the chapter petition was filed but before the case was converted to chapter is not property of the chapter estate u s c f a in re stramm 222_f3d_216 5th cir 242_br_435 bankr w d tenn we therefore agree with your conclusion that the refund should not be turned over to the chapter trustee we further agree with your conclusion that the language of bankruptcy code sec_553 does not bar the service from setting off the post- petition refund against the pre-petition tax_liability under sec_6402 because the debts are mutual and the pre-petition claim is not dischargable because several courts have disallowed the setoff of post-petition debts against pre-petition claims due to a lack of mutuality you may want to incorporate an explicit statement into paragraph nine of your motion for relief that the service’s and the debtors’ claims are mutual as you correctly concluded the tax gl-125039-01 refund is owed directly to the debtors and not to the chapter estate thus even though the refund is post-petition the service’s and the debtors’ claims are mutual see 54_br_665 bankr w d wash setoff of creditor’s post-petition liability to debtor allowed against debtor’s pre-petition liability to creditor since mutuality is present contra in re apex int’l mgt serv 155_br_591 bankr m d fla because the pre-petition debtor acts in a different capacity than does the post-petition debtor debts that arose at different times one pre-petition and one post-petition lack mutuality and set-off may not be had under sec_553 cf 42_br_443 bankr n d tex finding mutuality lacking because creditor owed liability to debtor-in-possession rather than debtor itself further to ensure full candor with the court you may want to note in the motion for relief that 179_br_148 bankr d neb persuasive authority in your jurisdiction states that the service may only exercise a setoff under sec_6402 of the internal_revenue_code when the requirements of sec_553 are met id pincite this language can be distinguished as dicta because the firestone court was only considering pre-petition debts and did not directly confront a post-petition claim although we agree with your analysis and conclusions you might consider noting adverse authority in your memo to ensure that the insolvency group is aware of potential litigation hazards see in re 67_br_1014 bankr w d mich striking down local court rules because among other things they would allow impermissible setoffs of post-petition claims against pre-petition debts in re internal revenue tax_liabilities refunds in chapter proceed30_br_811 bankr m d tenn striking down an agreed upon order between the chapter trustee and the service because among other things it would allow impermissible setoffs of post-petition claims against pre-petition debts in re hammett 21_br_923 bankr e d penn holding that the service has no right to setoff post-petition refunds against pre-petition liabilities and thus no right to relief from the stay in our view the above cases do not properly consider the issue of mutuality we note on page eight of your memo and in paragraph six of the motion for relief you state that the service can hold the refund until debtors receive their discharge this is true however the service can only retain the amount eligible for setoff see ccdm c the service must refund any amount in excess of the 1however long-term or indefinite freezes may in fact violate the automatic_stay see 516_us_16 234_br_249 bankr n d n y in re wicks 215_br_316 e d n y however as we discussed in this jurisdiction discharge in a no asset case usually occurs within three to four months if the service is going to hold the refund for longer than that amount of time we should seek relief from the stay irm gl-125039-01 pre-petition tax_liability or risk violating the stay in re 217_br_161 d vt we also note that in paragraph twelve of your motion for relief you discuss the setoff’s benefit for the creditors you may want add a discussion about the benefit to the debtors since post-petition_interest continues to accrue on non- dischargeable tax_liability in chapter proceedings it is in the debtors’ best interest to allow the service to setoff the refund against the pre-petition liabilities as soon as possible to stop the accrual of interest 376_us_358 in re 872_f2d_829 8th cir to review we agree with the analysis and conclusions in your memo we recommend that you make minor changes to your memo and motion for relief as discussed above this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact the attorney assigned to this matter at
